FILED
                             NOT FOR PUBLICATION                              JUL 31 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



INDERJIT SINGH,                                   No. 11-71939

               Petitioner,                        Agency No. A089-679-669

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Inderjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Singh’s testimony and the documentary

evidence regarding whether he was in India in August 2004, and his implausible

explanation for the inconsistency. See id. at 1046-47, 1048 (adverse credibility

determination reasonable under the totality of circumstances); Liu v. Holder, 640
F.3d 918, 926 (9th Cir. 2011) (improbable or inadequate explanations further

undermined petitioner’s credibility). We reject Singh’s contention that the IJ

improperly “commingled” his testimony and supporting evidence. See 8 U.S.C.

§ 1158(b)(1)(B)(iii) (under the REAL ID Act IJ may rely on the consistency of

applicant’s statements “with other evidence of record”). We also reject Singh’s

arguments that the agency erred by not accepting his explanation, see Zamanov v.

Holder, 649 F.3d 969, 974 (9th Cir. 2011) (“the record does not compel the finding

that the IJ’s unwillingness to believe [the explanation] was erroneous”) (internal

citation omitted), or that the IJ applied the wrong legal standard in evaluating it,

see Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). Further, we reject


                                           2                                     11-71939
Singh’s contention that the IJ discredited corroborating evidence that would have

“cured” his credibility. We do not reach Singh’s argument regarding a lack of

corroboration because the agency made no such finding. See Santiago-Rodriguez

v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (our review is limited to the grounds

relied upon by the agency). In the absence of credible testimony, Singh’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Finally, Singh’s CAT claim fails because it is based on the same testimony

found not credible, and he points to no other evidence compelling the finding that

it is more likely than not he will be tortured if returned to India. See id. at 1156-57.

We reject Singh’s contention that the BIA erred in its analysis of his CAT claim.

      PETITION FOR REVIEW DENIED.




                                           3                                     11-71939